Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-13 are pending and are allowed herein.
	Claims 1-3 and 11 are amended herein.
Authorization for this Examiner’s amendment was given in an interview with Joseph Meara on 02/28/2022.

The application has been amended as follows: 
1. (Currently Amended) An antimicrobial preservation system comprising: i) itaconic acid or salt thereof and ii) a secondary preservation chemical comprising 
2. (Currently Amended) The preservation system according to claim 1 wherein the secondary preservation chemical further comprises an additional preservation chemical menthol, terpinene, linalool, citronellol and mixtures thereof.  
3. (Currently Amended) The preservation system according to claim 1, wherein the secondary preservation chemical further comprises the additional preservation chemical 
11. (Currently Amended) A method of preserving a composition comprising the step of adding to the composition an antimicrobial preservation system comprising: i) itaconic acid or salt thereof and ii) a secondary preservation chemical comprising 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Jiang (CN 105296995)(IDS Reference).  While Jiang teaches a composition comprising itaconic acid and citronellol, the prior art does not provide motivation, without the use of improper hindsight reconstruction for the selection of perillyl alcohol as instantly claimed, particularly in light of the evidence provided in the instant specification regarding the synergy in the combination of itaconic acid and perillyl alcohol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611